[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION APPROVING MAGISTRATE'S DECISION
Defendant's Appeal, dated December 23, 1991, from Magistrate Keller's December 2, 1991 decision is dismissed for lack of jurisdiction. Any appeal from a Magistrate's order approved a judge of the Superior Court should be to the Appellate Court, within 20 days of decision. The decision is final when approved by the Superior Court. In this case the approval by the Court occurred on December 13, 1991. Although the defendant filed his appeal from said approval on December 23, 1991, it was filed in the trial Court, not in the Appellate Court. The time period for this appeal expired on January 13, 1992.
On December 13, 1991 defendant Jacob Magish filed in the Magistrate's Court a Motion to Vacate Arrearage and Modify Support. CT Page 2628 Magistrate Keller properly treated this motion as a motion to reargue, which she denied on January 2, 1992. The clerk's notes indicate that a copy of her memorandum of decision was mailed to all parties on January 3, 1992.
This Court has reviewed all prior proceedings in this case, as well as the Magistrate's decision of January 2, 1992. This Court approves the Magistrate's decision of January 2, 1992, and the orders are modified accordingly.
The motion of plaintiff Marion G. Magish to modify the order by seeking an increase is denied.
The case is continued on the Magistrate's docket for further proceedings on the issue of the payment of the arrearage. Upon receipt of this Memorandum of Decision the parties shall contact Magistrate Keller to schedule said further proceedings.
CLARANCE J. JONES